Citation Nr: 0907443	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  08-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Service connection for a depressive disorder.

2.	Service connection for a lung disorder.  

3.	Service connection for a prostate disorder.

4.	Service connection for a digestive disorder. 

5.	Service connection for a right eye disorder.  

6.	Service connection for bilateral hearing loss.

7.	Service connection for tinnitus.

8.	Service connection for post-traumatic stress disorder 
(PTSD).

9.	Service connection for a left shoulder disorder.  

10.	Service connection for a low 
back disorder.  

11.	Service connection for a left 
hip disorder.  

12.	Service connection for a left 
ankle disorder.  

13.	Service connection for a 
bilateral foot disorder as a result of cold injury.    

14.	Service connection for 
erectile dysfunction, to include as secondary to medication 
used for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

The Veteran had active service from November 1943 to January 
1946, and from April 1946 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.    

In this matter, the Board will decide several of the 
Veteran's service connection claims.  But several other 
claims for service connection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A major depressive disorder is not related to service.    

2.	A prostate disorder is not related to service.    

3.	A right eye disorder is not related to service.    


CONCLUSIONS OF LAW

1.	The Veteran's depressive disorder was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.	The Veteran's prostate disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

3.	The Veteran's right eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided a notification letter to the Veteran in November 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, VA informed the Veteran of the evidence needed to 
substantiate his claims.  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the March 2007 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007). 

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The Veteran's claims will be denied in this 
matter.  So no disability rating or effective date will be 
assigned here.  As such, the incomplete notice has been 
nonprejudicial error.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA obtained medical records relevant to this appeal.    

The Board notes that the RO did not provide the Veteran with 
compensation examinations and opinions for his service 
connection claims.  See 38 U.S.C.A. § 5103A.  Nevertheless, 
with regard to the issues decided here, the Board finds this 
acceptable under the VCAA given the current state of the 
record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the Veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claims for depressive, 
prostate, and eye disorders.  Though VA medical treatment 
records of evidence indicate that the Veteran has these 
current disorders, the record also indicates that these 
disorders did not manifest until many years following 
service.  And there is no medical nexus evidence of record 
indicating these disorders are associated with service.  The 
evidentiary foundation for a medical nexus opinion is 
therefore lacking for these claims.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the Veteran in substantiating these claims.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

In June 2006, the Veteran claimed that depressive, prostate, 
and eye disorders relate to his active service between 1943 
and 1965.  Unlike the claims addressed in the remand section 
of this decision, the Veteran did not assert that combat 
caused these particular disorders.  See 38 U.S.C.A. § 1154 
(2002).  In the March 2007 rating decision on appeal, the RO 
denied the Veteran's claims.  For the reasons set forth 
below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as select psychiatric, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In this matter, VA medical treatment records dated between 
June 1991 and December 2006 demonstrate that the Veteran has 
current depressive, prostate, and eye disorders.  These 
records show that the Veteran has received treatment for a 
depressive disorder and that he underwent surgeries for his 
prostate and right eye, in 1995 and 2006, respectively.  As 
such, the first element of Pond is established here for each 
of the Veteran's claims.  

Nevertheless, the evidence does not show that the Veteran 
incurred any of his disorders in service, incurred any of the 
disorders within the first year of discharge from service in 
July 1965, or manifested a continuity of symptomatology 
indicative of any of these disorders in the first several 
years following discharge from service in 1965.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

The Board has reviewed the Veteran's service treatment 
records and his service personnel records.  The Veteran's 
April 1965 retirement reports of medical examination and 
medical history are negative for depressive, prostate or eye 
disorders.  And the earliest post-service medical evidence of 
any of these disorders is found in a December 1993 VA 
treatment record noting lung scars.  This record is dated 
over 28 years following service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The Board notes moreover that 
the Veteran did not file claims for service connection for 
these disorders until June 2006, over 40 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).        

As to medical evidence of a nexus between the current 
disabilities and service, the record contains no medical 
evidence that would support the Veteran's claim.  See Pond, 
supra.  

In sum, the medical evidence of record indicates that the 
Veteran did not incur any of his disorders in service, or 
within one year of discharge from service.  Moreover, no 
medical evidence of record provides a nexus between the 
Veteran's current disorders and his service.  The evidence of 
record therefore preponderates against the Veteran's claims 
to service connection for depressive, prostate, and eye 
disorders.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).  As the preponderance of the evidence is 
against the Veteran's claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements and arguments regarding 
service connection, and has reviewed the lay statements of 
record from the Veteran's spouse and son.  While these 
statements may be viewed as evidence, the Board must also 
note again that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  The lay statements 
alone are therefore insufficient to prove the Veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and 
etiology).       


ORDER

1.	Service connection for a depressive disorder is denied.  

2.	Service connection for a prostate disorder is denied.  

3.	Service connection for a right eye disorder is denied.  


REMAND

In various statements in the record, the Veteran claims that 
his involvement in combat during World War II and the Korean 
Conflict caused him to incur PTSD, bilateral hearing loss, 
tinnitus, and several orthopedic disorders (i.e., left 
shoulder, low back, left hip, and left ankle disorders, and, 
as a result of cold injury, foot disorders as well).  The 
record demonstrates that the Veteran currently has these 
disorders.  And the record demonstrates that the Veteran 
engaged in combat with the enemy.  As such, VA should provide 
the Veteran with VA compensation examinations for these 
claims.  See 38 U.S.C.A. § 1154 (2002); see also McLendon, 
supra.    

The Board notes moreover that, as the Veteran claims that 
erectile dysfunction (also a current disorder demonstrated by 
the record) is secondary to medication used for PTSD, the 
issue is inextricably intertwined with the service connection 
claim for PTSD.  Hence, adjudication of the secondary service 
connection claim for erectile dysfunction will be held in 
abeyance pending resolution of the claim for PTSD.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together).  

Finally, as the Board notes above, the Veteran has not been 
provided with a complete VCAA notification letter.  See 
Dingess/Hartman, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue the Veteran a 
new VCAA notification letter.  See 
Dingess/Hartman, supra.  

2.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of his 
lung, digestive, PTSD, bilateral hearing 
loss, tinnitus, and several orthopedic 
disorders (i.e., left shoulder, low back, 
left hip, and left ankle disorders, and, 
as a result of cold injury, foot 
disorders).  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

3.  If the examiners find that the 
evidence supports the diagnoses of these 
disorders, each examiner should then 
advance an opinion on the likelihood 
(likely, at least as likely as not, not 
likely) that the respective disorder 
relates to the Veteran's active service.  
The examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issues remaining from this appeal, to 
include the service connection claim for 
erectile dysfunction.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


